PER CURIAM.
The rulings of the court upon the several exceptions to the admission and rejection of evidence were correct. The single question presented which requires examination is whether the findings of the trial judge were supported by the evidence. On careful consideration of all the testimony, we are ■of the opinion that the learned judge was justified in coming to the conclusion that the plaintiff failed to prove that the transfer in question was made with intent to hinder, delay, and defraud the creditors of Josephine M. Mack. The .judgment should be affirmed, with costs.